Case 5:21-cv-01434-DMG-DFM Document 6 Filed 09/09/21 Page 1 of 2 Page ID #:30
      Case 5:21-cv-01434-DMG-DFM Document 6 Filed 09/09/21 Page 2 of 2 Page ID #:31

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

       Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999). “Acting under color of state law is ‘a
       jurisdictional requisite for a § 1983 action.’” Gritchen v. Collier, 254 F.3d 807, 812 (9th Cir.
       2001) (quoting West v. Atkins, 487 U.S. 42, 46 (1988)). “The traditional definition of acting
       under color of state law requires that the defendant in a § 1983 action have exercised power
       ‘possessed by virtue of state law and made possible only because the wrongdoer is clothed
       with the authority of state law.’” West, 487 U.S. at 49 (citation omitted); McDade v. West,
       223 F.3d 1135, 1139 (9th Cir. 2000) (citation omitted). In other words, “the under-color-of-
       state-law element of § 1983 excludes from its reach ‘“merely private conduct, no matter how
       discriminatory or wrongful.”’” American Mfrs. Mut. Ins. Co., 526 U.S. at 50 (citations
       omitted); accord Sutton v. Providence St. Joseph Med. Ctr., 192 F.3d 826, 835 (9th Cir.
       1999).

              Here, Plaintiff does not allege that Defendant violated any right secured by the
       Constitution or laws of the United States. Nor does he allege that Defendant was acting
       under color of state law. Instead, he alleges strictly private conduct by Defendant in stealing
       approximately $21,000 worth of his jewelry. See Complaint at 5-9.1 These allegations do not
       appear to state a federal civil rights claim. Moreover, the Court does not see how these
       deficiencies could be cured with leave to amend.

              For these reasons, Plaintiff is ORDERED to show cause in writing within twenty-
       one (21) days of the date of this order why the Complaint should not be dismissed without
       leave to amend for failure to state a claim under 42 U.S.C. § 1983.



                                                                                                          :

                                                                 Initials of Preparer      nb




       1
        These page numbers follow CM/ECF pagination, which is added to the top of each page
       entered into the Court’s electronic case filing system.
CV-90 (12/02)                             CIVIL MINUTES-GENERAL                     Initials of Deputy Clerk: nb
                                                                                                 Page 2 of 2
